Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-15 are objected to because of the following informalities:  claim 11 does not end with a period.  Claims 9-15 are misnumbered.  The claim numbering presents two claims numbered 9.  It is noted that claims 9 (second occurrence) through 15 have been examined as claims 10-16.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 6, the language “the first tee hold” lacks a proper antecedent basis.  In claim 8, the language “a first raised portion” is unclear as claim 6 already defines “a first raised portion”.  Thus, it is unclear if claim 8 is defining another raised portion or referring to the same first raised portion from claim 6.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wait (4,960,239).  Regarding claim 1, Wait discloses a golf divot repair tool comprising an elongated body (10) that inherently defines front, back, right, left, bottom and top sides and a longitudinal axis.  Note Figures 1 and 2.  Wait also provides first and second tee receivers (15) disposed along right and left sides, respectively.  Note Figure 1 showing a ball marker receiver (17) and a tool extension (25) extending from a bottom side of the body.  
Regarding claims 3 and 4, note Figure 1 showing the tee receivers (15) angled with respect to the longitudinal axis extending along the body.  The tee receivers are angled such that the first tee receiver has a second end that is closer to the longitudinal axis than the first end.  
Regarding claim 10, note Figure 1 showing the tool extension comprising prongs that define a tapered wedge shape.  
Regarding claim 11, note Figure 2 showing the first tee receiver (17) arranged in the body.  As shown, the receiver is arranged within the body adjacent to both the front and rear surfaces.  Thus, the receiver inherently defines a first portion that is adjacent to the front surface and a second portion that is adjacent to the rear surface.  
Regarding claim 12, note Figure 3 showing the receiver (17) for the golf ball marker extending between the front surface to the rear surface of the body.  
Regarding claim 13, note Figures 2 and 3 showing a clip (30) extending from the rear surface of the body.  
Regarding claim 15, note Figure 5 showing the channel (33) for securing the clip to the body.  It is noted that the L-shaped channel includes a U-channel that couples the clip to the body.  Note the examiner’s notations identifying the U-shaped channel.  

    PNG
    media_image1.png
    358
    567
    media_image1.png
    Greyscale

Regarding claim 16, note Figure 1 showing a ball marker (M) received within the ball marker receiver (17).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wait (4,960,239) in view of Hurtgam (US 2002/0162866).  Regarding claim 2, Wait provides the first and second tee receivers.  However, the receivers are not parallel to the longitudinal axis of the body.  Hurtgam reveals that it is known in the art of golf divot tools comprising first and second tee receivers that the receivers may be parallel to the longitudinal axis of the body.  Note Figures 1 and 4.  It would have been obvious to one of ordinary skill in the art to form the first and second tee receivers of Wait such that they are parallel to the longitudinal axis of the body in order to provide an alternative but equally well known orientation for the tee receivers in the body.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wait (4,960,239) in view of Wiens (7,238,126).  Regarding claim 5, the body of Wait lacks the teaching for a recess as recited.  Wiens reveals that it is known in the art of divot repair tools to provide the body (60) with a recess (72) in order to facilitate the repair of the divot.  Note Figure 6 and column 4, lines 43-45.  It would have been obvious to one of ordinary skill in the art to provide the tool of Wait with the recess of Wiens in order to facilitate divot repair by providing a thumb engagement surface.  
Regarding claim 6, note Figures 6-8 showing the recess extending laterally across the body.  Modifying the body of Wait to include the recess and raised portion of Wiens defines a recess that is formed between the first and second tee receivers and a first raised portion.  
Regarding claim 7, note Figure 6 of Wiens showing the raised portion (82) extending laterally relative to the body.  
Regarding claim 8, insofar as this claim may be understood, the combination of Wait in view of Wiens teaches the claim limitations by providing the raised portion (82) extending laterally across the body from left to right sides and on the front side.  
Regarding claim 9, note Figures 6 and 7 of Wiens showing a second raised portion extending laterally across the body from right to left on a back side of the body and opposite the first raised portion.  Wiens states that this second raised portion and recess (74) further assist in the repairing of divots by assisting a user in grasping the tool.  Note column 4, lines 41-50.  It would have been obvious to one of ordinary skill in the art to provide the elongated body of Wait with the second raised portion as taught by Wiens in order to provide an index finger engaging surface (74) that further assists the user in the repairing of divots on a golf course.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wait (4,960,239) in view of Woods (8,454,457).  Regarding claim 14, Wait provides a belt clip (62) attached to the body.  However, Wait does not teach that the clip is removable from the body of the tool.  Woods reveals that it is known in the art of golf divot tools to attach a belt clip (60) using fasteners.  Note Figure 10 and column 4, lines 18-20.  It would have been obvious to one of ordinary skill in the art to attach the belt clip of Wait using fasteners such as screws in order to provide an alternative means of attaching the belt clip to the body.  It is noted that using screws defines a clip that is removably coupled to the rear face of the body as recited.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711